Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”), is made and entered into as of the 21st
day of January, 2014, (the “Effective Date”) between Crestwood Operations LLC, a
Delaware limited liability company (“Employer”), and Robert G. Phillips
(“Employee”).

W I T N E S S E T H:

WHEREAS, Employer desires to employ Employee, and Employee desires to be
employed by Employer, pursuant to the terms and conditions set forth in this
Agreement;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:

SECTION 1: EMPLOYMENT AND DUTIES.

1.1 Employer agrees to employ Employee, and Employee agrees to be employed
solely by Employer, beginning as of the Effective Date and, except as set forth
below, continuing through December 31, 2015 (the “Initial Term”), unless earlier
terminated pursuant to Section 3 of this Agreement. Following expiration of the
Initial Term, this Agreement will be automatically renewed for successive 1-year
terms following the Initial Term (each, a “Renewal Term” and, together with the
Initial Term, the “Term”) unless either party gives the other party no less than
30 days’ written notice prior to the expiration of the Term of such Party’s
intent not to renew the Agreement (a “Notice of Non-Renewal”). Notwithstanding
the foregoing, the Term (including any Renewal Terms) and Employee’s employment
pursuant to this Agreement may be terminated at any time as set forth below,
subject to the terms of this Agreement. At the expiration of the Term following
delivery of a Notice of Non-Renewal, Employee’s employment with Employer (and
any affiliates or assignees of Employer) shall terminate, and this Agreement
shall have no further force or effect except with respect to Employee’s
obligations pursuant to Section 3.5.

1.2 Beginning as of the Effective Date, Employee shall be employed as Chairman,
Chief Executive Officer and President. Employee shall also serve in such other
executive capacities as may be reasonably requested from time to time by
Employer or the Board of Directors (the “Board”) of the Employer, and shall
report directly to the Board of Directors of the Employer. Employee agrees to
perform diligently and to the best of Employee’s abilities, and in a
trustworthy, competent, businesslike, and efficient manner, the duties and
services pertaining to any such position as reasonably determined by Employer,
as well as such additional or different duties and services that Employee from
time to time may be reasonably directed to perform by Employer. Employee shall,
during the period of Employee’s employment by Employer, devote Employee’s full
business time, energy, and best efforts to the business and affairs of Employer.

1.3 Employee shall at all times comply with and be subject to such policies and
procedures that Employer may establish from time to time for Employer’s
executives and employees, including, without limitation, Employer’s Code of
Business Conduct as adopted by Employer and as amended from time to time (the
“Code of Business Conduct”).

 

1



--------------------------------------------------------------------------------

1.4 Except with the advance written permission of the Board and with respect to
Employee’s existing directorships identified on Exhibit A hereto, Employee may
not engage or participate, directly or indirectly, in any other business,
investment, or activity that (a) could interfere with Employee’s performance of
Employee’s duties hereunder, (b) is contrary to the best interests of Employer,
Crestwood Equity Partners, LP, Crestwood Midstream Partners, LP, or any of their
respective subsidiaries (each a “Related Entity”), or (c) requires any
significant portion of Employee’s business time. Notwithstanding the foregoing,
the parties recognize that Employee may engage in passive personal investments
and other non-competitive business activities that do not conflict with the
business and affairs of Employer or any Related Entities or materially interfere
with Employee’s performance of Employee’s duties hereunder; provided, that with
the exception of any civic, charitable, or educational boards or committees that
do not unreasonably interfere with Employee’s performance of Employee’s duties
hereunder, Employee may not serve as a manager or on the board of directors or
similar body of any entity other than Employer or a Related Entity during the
Term without prior approval therefor by the Board.

1.5 Employee acknowledges and agrees that Employee has a fiduciary duty of
loyalty, fidelity, and allegiance to act at all times in the best interests of
Employer and the other Related Entities and to do no act that could, directly or
indirectly, injure any such entity’s business, interests, or reputation. In
furtherance of the foregoing, Employee shall present to the Employer all
material business opportunities or ventures known to Employee, independently or
with others, that are within the purposes of Employer or any Related Entity,
including, without limitation, opportunities that may compete with Employer or a
Related Entity or could reasonably be expected to be implemented by Employer or
a Related Entity. It is agreed that any direct or indirect interest in
connection with, or any benefit from, any outside activities, particularly
commercial activities, which might in any way adversely affect Employer or any
of the Related Entities involves a possible conflict of interest. In keeping
with Employee’s fiduciary duties to Employer, Employee agrees that during the
employment relationship Employee shall not knowingly become involved in a
conflict of interest with Employer or any of the Related Entities, whether
directly or indirectly through a spouse or other family member, or upon
discovery thereof, allow such a conflict to continue. Moreover, Employee agrees
that Employee shall disclose to the Employer any facts which might involve such
a conflict of interest that has not been approved in writing by the Employer.

SECTION 2: COMPENSATION AND BENEFITS.

2.1 Employee’s base salary during the Term shall be Six Hundred and Fifty-Five
Thousand Dollars ($655,000) per annum, subject to increase at the discretion of
the Board (“Base Salary”), which shall be paid in accordance with Employer’s
standard payroll practice. In addition to the Base Salary, Employee shall be
eligible to be considered for a target bonus (a “Bonus”) in each calendar year
during the Term, payable in accordance with and pursuant to Employer’s
then-current bonus plan (“Bonus Plan”). For the 2014 bonus year, the target
bonus for Employee will be equal to 100% of his Base Salary and shall be subject
to such terms and conditions as are established by the Board (including, if
applicable, its Compensation Committee) for awards of equity compensation made
to similarly situated executives of the Employer. Thereafter, the target bonus
for Employee will be comparable to the bonus opportunity provided to similarly
situated executives of the Employer. The Bonus Plan will be implemented and

 

2



--------------------------------------------------------------------------------

administered by the Board, and any Bonuses payable thereunder shall be based
upon a number of factors determined and set by the Board in its sole discretion.
Such factors may include, but not be limited to, the achievement by Employer of
certain performance objectives, and the operation of Employer within the budgets
approved by the Board. Employee must be employed by Employer at the time a Bonus
is declared as a condition of receiving any such Bonus.

2.2 During the Term, Employee shall be eligible to receive annual awards under
the terms of the Crestwood Equity Partners LP Long Term Incentive Plan and the
Crestwood Midstream Partners LP Long Term Incentive Plan. For the 2014 grant
cycle, the Employee shall receive an award of restricted units, with a total
target equity grant level for Employee equal to 250% of his Base Salary. These
restricted units will be granted equally from both plans and shall be subject to
such terms and conditions as are established by the Board (including, if
applicable, its Compensation Committee) for awards of equity compensation made
to similarly situated executives of the Employer. Thereafter, the target grant
level for Employee will be comparable to the level of equity granted to
similarly situated executives of the Employer, provided such grants shall be
made at the discretion of the Board. Equity awards granted to Employee under the
foregoing plans shall include provisions that provide for accelerated vesting in
the event of a Change in Control, upon termination of Employee’s employment by
the Employer without Cause, or upon Employee’s resignation with Employee Cause
(for purposes of this Section 2.2 only, each of “Change in Control,” “Cause” and
“Employee Cause” to be as such terms are defined in the respective award
agreements). Notwithstanding the foregoing, the level of equity compensation to
be awarded to the Employee for the 2014 and 2015 grant cycles shall be reduced
to reflect his prior award of incentive units in Crestwood Holdings Partners
LLC. For the 2014 grant cycle, the Employee shall receive 1/3 of what would
otherwise be the recommended equity awards proposed by the Compensation
Committees of Crestwood Equity Partners LP and Crestwood Midstream Partners LP.
For the 2015 grant cycle, the Employee shall receive 2/3 of such recommended
equity awards.

2.3 During the Term, Employer shall pay or reimburse Employee for all reasonable
and customary business expenses actually incurred by Employee during the Term in
the course of Employee’s employment; provided that such expenses are incurred
and accounted for in accordance with Employer’s applicable policies and
procedures. Employer shall provide to Employee officer/director liability
insurance coverage to cover any claims that may be made arising from Employee’s
past, present, or future activities on behalf of Employer or any Related Entity,
in the same manner and of the same kind as such insurance is provided to the
other officers and directors of Employer.

2.4 During the Term, Employer shall furnish Employee with such fringe benefit
programs that are maintained by Employer and that are made available to
Employer’s management generally, under the same terms as those provided to
Employer’s management generally. Employee shall bear any tax effects or
obligations stemming from any such policies and programs or their amounts.

2.5 Employee acknowledges that Employee shall have no vested rights under or in
respect of Employee’s participation in any employee benefit program, plan, or
coverage except as expressly provided under the terms thereof. Notwithstanding
anything in this Agreement, it is specifically understood and agreed that
Employer shall not be obligated to institute, maintain, or refrain from
changing, amending, or discontinuing any employee benefit program, plan, or
coverage applicable to Employee, so long as any such actions or inactions in
this regard by Employer are similarly applicable to covered executive employees
of Employer generally.

 

3



--------------------------------------------------------------------------------

2.6 Employee shall be entitled to four (4) weeks of paid vacation per calendar
year, to be provided in accordance with Employer’s standard policy and to be
taken at such time as mutually agreed by Employee and Employer.

SECTION 3: TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION.

3.1 Termination Generally. Employee’s employment with Employer (a) shall be
terminated prior to the end of the Term (i) upon the death of Employee, or
(ii) upon Employee’s Permanent Disability (as defined below), and (b) may be
terminated prior to the end of the Term (i) at any time by Employer upon notice
to Employee, (ii) at any time by Employee upon thirty (30) days’ prior written
notice to Employer, or (iii) at any time by Employee if Employee has Employee
Cause and complies with the notice procedures described below. The date of
termination is referred to herein as the “Termination Date.”

3.2 Bad Leaver Termination. If Employee’s employment is terminated under any of
the circumstances set forth in Section 3.2(a), Employee shall be entitled to
receive only the benefits set forth in Section 3.2(b) below:

(a) Bad Leaver Conditions.

(i) Termination by Employer for Employer Cause. Employer termination of
Employee’s employment for “Employer Cause” shall mean termination by Employer
for any of the following: if Employee (a) has been indicted or convicted of, or
has entered a plea of guilty or nolo contendere to, a felony charge or crime
involving moral turpitude, or, in the course of Employee’s employment has
engaged in fraudulent or criminal activity (whether or not prosecuted), (b) has
failed to follow reasonable directions of Employer, provided that the foregoing
failure shall not be “Employer Cause” if Employee in good faith believes that
such direction is illegal and promptly so notifies the Board, (c) has failed to
devote all of Employee’s professional time to the Employer and affiliates of
Employer, except as permitted by the Employer, (d) has materially breached any
policy or code of conduct of the Employer, (e) has materially breached any
provision of this Agreement or any other agreement between Employee and the
Employer or Related Entity, (f) has received a kickback or rebate of any fee or
expense paid by Employer, (g) has engaged in the use of illegal drugs, the
persistent excessive use of alcohol, or any other activity that materially
impairs Employee’s ability to perform Employee’s duties hereunder or results in
conduct bringing Employer or any Related Entity into substantial public disgrace
or disrepute, or (h) engages in intentional, reckless, or grossly negligent
conduct that has or is reasonably likely to have a material adverse effect on
Employer or any Related Entity; provided, however, that with respect to
subsections (c), (d) and (e) of this Section 3.2(a)(i), the Board may elect, in
its sole discretion, to allow Employee a period of time as determined by the
Board to cure the act, conduct or event constituting Employer Cause under such
subsections.

 

4



--------------------------------------------------------------------------------

(ii) Employee Resignation. Employee resigns for any reason other than having
Employee Cause (as defined below in Section 3.3(a)(i)).

(b) Bad Leaver Consequences.

(i) Employee shall be entitled to receive, within 30 days of the Termination
Date or such shorter period as may be required by applicable state law, any Base
Salary that was accrued (on a pro rata basis) but unpaid as of the Termination
Date (“Accrued Salary”) and such other benefits provided to Employee pursuant to
the terms of Employer’s employee benefit plans (which, for the avoidance of
doubt, does not include any Bonus payments) that were accrued by Employer in its
books and records, but not forfeited, cancelled, or previously paid, as of the
Termination Date (“Accrued Benefits,” or, collectively with Accrued Salary,
“Accrued Compensation”); and

(ii) Except for Accrued Compensation, Employee shall forfeit, from and after the
Termination Date, Employee’s rights to any and all future compensation from
Employer or any Related Entity to which Employee may be entitled and to all
future benefits for which Employee may be eligible, in either case under this
Agreement or otherwise, including without limitation any Bonus payments
(including any earned but unpaid Bonus payments or portions thereof) that would
have been payable had Employee remained employed through the date such Bonus
payments would have been paid. Except for Accrued Compensation, Employer’s
obligations to pay or provide Employee with future compensation or benefits
shall fully and forever cease and terminate as of the Termination Date.

3.3 Good Leaver Termination. Subject to Section 3.8, if Employee’s employment is
terminated under any of the circumstances set forth in Section 3.3(a), and
Employee complies with the requirements of Section 3.7, Employee shall be
entitled to receive Accrued Compensation as well as the benefits set forth in
Section 3.3(b) below (“Severance Benefits”):

(a) Good Leaver Conditions.

(i) Employee Resignation with Employee Cause. “Employee Cause” will exist if one
of the following occurs: (A) a substantial and continuing diminution in the
nature of Employee’s responsibilities (provided, however, that neither a change
in Employee’s reporting relationship, nor a diminution in responsibilities as a
result of Employer exercising its rights under Section 3.7 will trigger this
provision); (B) a material breach by Employer of any material provision of this
Agreement; (C) a material and continuing reduction in the aggregated total of
Employee’s Base Salary, target Bonus percentage and target equity percentage; or
(D) reassignment by the Company of the Employee’s principal place of employment
to a location more than fifty (50) miles from his principal place of employment
on the Effective Date, but excluding normal business travel consistent with
Employee’s duties, responsibilities and position. For Employee to terminate for
Employee Cause: (i) Employer must be notified by Employee in writing within 30
days of the date Employee becomes aware of the event that would allow Employee
to terminate employment for Employee Cause, with such notice setting forth such
event in reasonable detail; (ii) the event must remain uncorrected by Employer
for 30 days following Employer’s receipt of such notice (the “Notice Period”);
and (iii) such termination must occur within 30 days after the expiration of the
Notice Period.

 

5



--------------------------------------------------------------------------------

(ii) Employer Termination without Cause. Employer Termination without Cause
shall mean termination by Employer for any reason other than for Employer Cause.

(iii) Death. Death shall mean Employee’s death.

(iv) Permanent Disability. Termination due to Employee’s “Permanent Disability”
shall mean the inability of Employee, with or without reasonable accommodation,
by reason of illness, incapacity, or other disability, to perform Employee’s
duties or fulfill Employee’s employment obligations to Employer, as determined
by the Board and as certified in writing by a competent medical physician chosen
by the Board, for a cumulative total of 180 days in any 12 month period;
provided, however, that such period of absence may be extended if required by
applicable law.

(b) Good Leaver Consequences.

(i) A severance payment equal to three (3) times the sum of (A) the Base Salary
calculated as of the Termination Date or, if greater, before any reduction not
consented to by the Employee and (B) the average of the annual Bonus paid to
Employee for the prior two (2) year period. In the event Employee has not worked
one full bonus year as of the Termination Date, the amount for purposes of
Section 3.3(b)(i)(B) shall be Employee’s target Bonus amount for 2014 pursuant
to Section 2.1; and in the event Employee has only worked one full bonus year as
of the Termination Date, the amount for purposes of Section 3.3(b)(i)(B) shall
be shall be the average of the annual Bonus paid to Employee for the prior year
and Employee’s target Bonus amount for 2014 pursuant to Section 2.1. The
severance payment shall be paid in equal installments in accordance with the
Employer’s normal payroll procedures over the period commencing on the
Termination Date and ending on the date that is eighteen (18) months following
the Termination Date; provided, however that in the event that (1) Employee
serves a Severance Waiver Notice in accordance with Section 4.1, or (2) Employee
violates any of the covenants set forth in this Agreement or in any separation
agreement, general release, or similar agreement with Employer, Employee shall
thereafter forfeit the right to receive any further severance payment
installments payable hereunder. During the period that Employee is entitled to
receive severance payments pursuant to this Section 3.3(b), the Employer shall
also provide medical benefits to Employee under terms and conditions that are
not less favorable than provided to executive officers of the Employer;
provided, however, that (X) Employee must elect to receive continuation of
health insurance coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (COBRA); (Y) Employee will be required to pay the amount that
an active employee of the Employer would pay to receive such coverage and the
Employer will be responsible for the employer portion of the insurance premium
payments (which amount will be treated as imputed income to the Employee); and
(Z) the Employer’s obligation to pay a portion of the Employee’s COBRA premiums
shall cease on the first day of the month after Employee obtains reasonably
comparable health care coverage from a subsequent employer or other source.

(ii) Except as set forth in this Section 3.3(b) and as provided in Section 2.2,
from and after the Termination Date, (A) Employee forfeits Employee’s rights to
any and all compensation from Employer or any Related Entity to which Employee
may be entitled and to all future benefits for which Employee may be eligible,
in either case under this Agreement or otherwise, including without limitation
any Bonus payments (excluding

 

6



--------------------------------------------------------------------------------

Employee’s Bonus payment for the calendar year of termination, pro-rated for the
portion of the calendar year of termination during which Employee was employed
by Employer, such pro-rated Bonus to be payable on the date that such bonuses
are otherwise paid by the Employer to its employees), and (B) Employer’s
obligations to pay or provide Employee with any such future compensation or
future benefits shall fully and forever cease and terminate.

(iii) If Employee’s employment is terminated by reason of Employee’s death,
Employee’s estate will be entitled to payment of all amounts due under
Section 3.3(b). If Employee’s employment is terminated because of Employee’s
Permanent Disability, Employee’s legal guardian will be entitled to payment of
the amounts due under Section 3.3(b) in accordance with the terms and conditions
set forth therein.

3.4 Expiration. If the Agreement expires and Employee’s employment terminates as
a result of the delivery of a Notice of Non-Renewal by Employer to Employee,
Employee shall be entitled to receive the Severance Benefits provided pursuant
to the terms and conditions of Section 3.3(b); provided, however, that if
Employer terminates the Agreement and Employee’s employment for Employer Cause
following Employee’s delivery of a Notice of Non-Renewal but prior to the
expiration of the Term, or Employee refuses to remain employed through the
expiration of the Term, Employee shall forfeit and not be entitled to the
Severance Benefits. If the Agreement expires and Employee’s employment
terminates as a result of the delivery of a Notice of Non-Renewal by Employee to
Employer, Employee shall only be entitled to receive the Accrued Compensation
pursuant to the terms and conditions of Section 3.2(b).

3.5 Continuing Obligations. Termination or expiration of this Agreement and the
employment relationship does not terminate those obligations of Employee imposed
by this Agreement that are continuing obligations, including, without
limitation, Employee’s obligations under Section 4.

3.6 Post-Termination Assistance. During any period during which any Severance
Benefits or other monies are being paid to Employee under this Agreement after
the Termination Date, Employee shall provide to Employer reasonable levels of
assistance to Employer in answering questions or otherwise cooperating
concerning the business of Employer, transition of responsibility, or
litigation; provided that Employee shall be fully and promptly reimbursed for
all out of pocket expenses of Employee reasonably incurred in connection with
such assistance and any such assistance after the period during which any
Severance Benefits or other monies are being paid shall not interfere or
conflict with the obligations that Employee may owe to any other employer.

3.7 Reduction or Alteration in Duties. When either the Employer or Employee
serves a notice of termination or a Notice of Non-Renewal, the Employer will
have the right in its absolute discretion to (i) assign reduced, alternative, or
no duties to the Employee, and require the Employee to act as directed by the
Employer, including excluding the Employee from the premises of the Employer or
other Related Entity, and (ii) prohibit the Employee from discussing the
Employee’s termination with employees, agents, or any third party except with
respect to Employee’s communication with federal, state or local governmental
agencies as may be legally required or otherwise protected by law; provided,
however, that in the event of a reduction or alteration of duties in accordance
with Section 3.7(i), Employer will still be required to make the Base Salary
payments pursuant to Section 2.1 through the date of termination of Employee’s
employment.

 

7



--------------------------------------------------------------------------------

3.8 Release. As a condition to the payment of any severance benefit hereunder,
including the Severance Benefits, Employer, in its sole discretion, may require
Employee (or Employee’s executor, legal guardian, or other legal representative
in the case of the Employee’s death or Permanent Disability) to first execute
and not revoke a waiver and release of all claims against Employer and the
Related Entities in a form reasonably acceptable to Employer within 21 days
following the Termination Date.

3.9 Forfeiture of Benefits. Except as otherwise provided in Section 4.1 hereof,
in the event Employee breaches any of Employee’s obligations under Section 4 of
this Agreement, and if Employee is otherwise entitled to receive Severance
Benefits under Section 3.3, Employee shall fully, completely, and permanently
forfeit any and all rights to such Severance Benefits, and Employer and each
Related Entity shall have the right to fully, completely, and permanently
terminate payment of any amounts to which Employee would otherwise be entitled
pursuant to these provisions and recover the amount equal to the Severance
Benefits previously paid to Employee under Section 3.3. The foregoing forfeiture
of rights to the Severance Benefits shall not in any way limit or restrict
Employer’s rights and remedies pursuant to Section 4, including the right to
seek injunctive relief to enforce compliance with such obligations and to
recover damages for any breach. Employee agrees that all disputes relating to
Employee’s employment or termination of employment shall be resolved through
Employer’s Dispute Resolution Plan as provided in Section 5.6 hereof.

3.10 Severance Benefits Not an Offer of Employment. The payment of any Severance
Benefits or other monies to Employee under this Agreement after the Termination
Date shall not constitute an offer or a continuation of employment of Employee.
In no event shall Employee represent or hold himself out to be an employee of
Employer after the Termination Date. Except where Employer is required by law to
withhold any federal, state, or local taxes, Employee shall be responsible for
any and all federal, state, or local taxes that arise out of any payments to
Employee hereunder.

3.11 Recharacterization of Termination. Notwithstanding any other provision of
this Agreement, if following the termination of employment Employer discovers
that grounds existed as of the Termination Date for a termination for Employer
Cause, then such termination shall be deemed to be a termination for Employer
Cause and Employee shall only be entitled to the payments and benefits provided
in Section 3.2. In the event Employee’s termination is reclassified as a
termination for Employer Cause pursuant to this Section 3.11, Employee’s
termination shall be so treated and classified for all purposes under this
Agreement and any other agreements between Employee and Employer, and Employee
shall repay to Employer any monies or benefits received by Employee following
termination to which Employee would not have been entitled upon being terminated
for Employer Cause.

 

8



--------------------------------------------------------------------------------

SECTION 4: COVENANT NOT TO COMPETE; CONFIDENTIALITY.

4.1 Non-Compete. The parties hereto recognize that Employee is retained by
Employer as part of a professional, management, and executive staff of Employer
whose duties include the formulation and execution of management policy.
Therefore, in exchange for the consideration specified herein and as a material
incentive for Employer to enter into this Agreement, and to enforce Employee’s
obligations regarding confidentiality pursuant to Section 4.5 hereof, Employee
hereby agrees that during the term of Employee’s employment hereunder (including
any period of employment in which Employee has reduced or altered duties
pursuant to Section 3.7) and, in the event of a termination of Employee’s
employment pursuant to Section 3.3 (Good Leaver Termination), for a period of
eighteen (18) months following the Termination Date (the “Non-Compete Period”),
Employee shall not, within North America, act or engage in material competition
with the activities or plans of Employer or any Related Entity as they exist up
to the time of Employee’s termination of employment. “Material Competition” by
Employee shall mean (A) engaging in or conducting any business or investment
activity in any capacity that directly competes with or has a material adverse
economic effect on any of the material business activities or business plans of
Employer or any Related Entity, or with respect to a business or asset that was
being evaluated by Employer or any Related Entity at any time during the Term
and prior to the termination of employment, or (B) rendering advice or services
to, whether as an employee, consultant, advisor, agent, shareholder, independent
contractor, investor, partner, member, owner, or otherwise, any company,
business or other entity that derives a material part of its business from
activities that directly compete with the business activities or business plans
of Employer or any Related Entity; provided, however, that Employee shall be
permitted to acquire a passive stock interest in such a business provided that
the stock acquired is publicly traded and Employee does not beneficially own
more than 2% of the outstanding interest in such business. Notwithstanding the
foregoing, at any time during the eighteen-month period following the
Termination Date, Employee may, at Employee’s option, serve on the Employer a
written notice waiving the right to any and all future installments of the
Severance Benefit payments pursuant to Section 3.3(b)(i) (a “Severance Waiver
Notice”), and upon delivery of the Severance Waiver Notice, Employee shall no
longer be bound by the restrictions set forth in this Section 4.1 for the period
on and after the date on which the Severance Waiver Notice is delivered to the
Employer; provided, however, that notwithstanding the delivery of a Severance
Waiver Notice, Employee will continue to be bound by the remaining obligations
set forth in this Agreement, including but not limited to those covenants of
Employee set forth in Section 4.2 and Section 4.5 hereof.

4.2 Non-Solicit. During the term of Employee’s employment hereunder (including
any period of employment in which Employee has reduced or altered duties
pursuant to Section 3.7) and for a period of eighteen (18) months following the
Termination Date (the “Non-Solicitation Period”), Employee will not, directly or
indirectly, solicit or induce (i) any person who is employed by Employer or any
of the Related Entities or was so employed within the six-month period prior to
the Termination Date (A) to interfere with the activities or businesses of
Employer or any Related Entity or (B) to discontinue such person’s employment
with Employer or any of the Related Entities, nor shall Employee (or any
business or entity with which Employee is then involved) employ any such person
or (ii) any customer of Employer to discontinue or reduce its business with
Employer (either through the transition of such business to a competitor of
Employer or otherwise); provided, however, that general solicitation of the
public for employment shall not constitute a solicitation hereunder so long as
such general solicitation is not designed to target any such person.

 

9



--------------------------------------------------------------------------------

4.3 Recognition of Limitations as Reasonable. Employee understands that the
provisions of Sections 4.1 and 4.2 hereof may limit Employee’s ability to earn a
livelihood in a business similar to the business in which Employee is involved,
but as a member of the management group of Employer Employee nevertheless agrees
and hereby acknowledges that (i) such provisions do not impose a greater
restraint than is necessary to protect the goodwill, trade secrets, or other
business interests of Employer and any of the Related Entities; (ii) such
provisions contain reasonable limitations as to time, scope of activity, and
geographical area to be restrained; and (iii) the consideration provided
hereunder, including without limitation, any amounts or benefits provided under
Section 3 hereof and the Confidential Information provided pursuant to
Section 4.5, is sufficient to compensate Employee for the restrictions contained
in Sections 4.1 and 4.2 hereof. In consideration of the foregoing and in light
of Employee’s education, skills, and abilities, Employee agrees that Employee
will not assert that, and it should not be considered that, any provisions of
Section 4.1 or 4.2 otherwise are void, voidable, or unenforceable or should be
voided or held unenforceable.

4.4 Modifications to Section 4. If, at the time of enforcement of Section 4 of
this Agreement, a court shall hold that the period, scope, or geographical area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope, or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope, or geographical area and that the court shall revise the restrictions
contained herein to cover the maximum period, scope, and geographical area
permitted by law. If, in any proceeding, a court refuses to enforce all of the
separate covenants deemed included herein because, taken together, they are
deemed more extensive than necessary to assure Employer of the intended benefit
of this Agreement, it is expressly understood and agreed that those of such
covenants or portions of such covenants that, if eliminated, would permit the
remaining separate covenants or portions thereof to be enforced in such
proceeding shall, for the purpose of such proceeding, be deemed eliminated from
the provisions hereof. Employee acknowledges that Employee is a member of
Employer’s management group with access to Employer’s confidential business
information and Employee’s services are unique to Employer and the Related
Entities. Employee therefore agrees that the remedy at law for any breach by
Employee of any of the covenants and agreements set forth in this Section 4 will
be inadequate and that in the event of any such breach, Employer may, in
addition to the other remedies that may be available to it at law, apply to any
court of competent jurisdiction to obtain specific performance and/or injunctive
relief prohibiting Employee (together with all those persons associated with
Employee) from the breach of such covenants and agreements and to enforce, or
prevent any violations of, the provisions of this Agreement. In addition, in the
event of an alleged breach or violation by Employee of this Section 4, the
applicable Non-Compete Period and Non-Solicitation Period set forth in this
Section shall be tolled until such breach or violation has been cured.

4.5 Confidential Information. Employee acknowledges that pursuant to the
employment hereunder, Employee occupies a position of trust and confidence.
Accordingly, in order to facilitate the performance of this Agreement and the
activities contemplated by this Agreement, Employee shall be provided with or
given access to, or Employee may develop, certain proprietary or confidential
information (“Confidential Information”) of Employer or a Related Entity.
Confidential Information includes, without limitation, information pertaining to
Employer’s or the Related Entities’ past, current and future business plans,
corporate

 

10



--------------------------------------------------------------------------------

opportunities, operations, acquisition, merger or sale strategies, production,
product development, product names and marks, marketing, cost and pricing
structure, margins, profitability, operation or production procedures or
results, partners, partnership or other business arrangements or agreements with
third parties, customers, customer sales volumes, customer contracts, books,
records and documents, technical information, equipment, services and processes.
Subject to the last sentence of this Section, during the term of Employee’s
employment and after the termination of Employee’s employment, Employee hereby
agrees not to use or to disclose to any person, other than in the discharge of
Employee’s duties under this Agreement, any Confidential Information of Employer
or any Related Entities. Information shall not be deemed to be Confidential
Information for purposes of this Agreement that: (i) is or hereafter becomes
publicly known through no act or omission of Employee; (ii) is received by
Employee without restriction on disclosure from a third party who disclosed the
information without violating any restriction on confidentiality or disclosure;
or (iii) is independently developed after the termination of Employee’s
employment with Employer by Employee without reference to the Confidential
Information and without violation of any confidentiality restriction. If
Employee violates this agreement of confidentiality, Employer shall, in addition
to any other remedy provided by law, be permitted to pursue an action for
injunctive relief; monetary damages, or both. Employee acknowledges that all
such Confidential Information constitutes confidential and/or proprietary
information of Employer and the Related Entities and agrees that such
Confidential Information shall be kept confidential, such Confidential
Information shall be used solely for the purpose of performing the obligations
hereunder or activities contemplated by this Agreement, and that Employee shall
not otherwise disclose or make use of such Confidential Information except in
response to a court order, provided that when responding to a court order,
Employee shall provide written notice of the court order to Employer in advance
of any disclosure in response thereto.

4.6 Intangible Rights. Employee agrees that all ideas, concepts, processes,
discoveries, devices, machines, tools, materials, designs, improvements,
inventions, computer software, and other things of value (“Intangible Rights”),
if patented or subject to a patent application, and Confidential Information,
which are conceived, made, invented or suggested either by Employee alone or in
collaboration with others during the Term and relating to the business of
Employer or a Related Entity, shall be promptly disclosed in writing to Employer
and shall be the sole and exclusive property of Employer. Employee hereby
assigns to Employer all of Employee’s right, title, and interest in and to all
such intangible rights that are patented or subject to a patent application by
Employer and its successors or assigns, and in and to Confidential Information.
In the event that any of said Intangible Rights shall be deemed by Employer to
be patentable or otherwise registerable under any federal, state or foreign law,
Employee further agrees that during the Term plus 60 days, at the expense of
Employer, Employee will execute all documents and do all things necessary,
advisable, or proper to obtain patents therefor or registration thereof; and to
vest in Employer full title thereto. Employee agrees that all right, title, and
interest in any and all copyrights, copyright registrations, and copyrightable
subject matter that occur as a result of Employee’s employment with Employer,
shall be the sole and exclusive property of Employer, and agrees that such works
comprise “works for hire.” Employee hereby assigns and agrees to assign to
Employer all right, title, and interest in any such copyrights, copyright
registrations, and copyrightable subject matter that occur because of such
employment.

 

11



--------------------------------------------------------------------------------

4.7 Non-Disparagement. Employee shall refrain, both during the employment
relationship and after the employment relationship terminates, from publishing
any oral or written statements about Employer or any Related Entity, or any of
their respective officers, employees, shareholders, investors, directors, agents
or representatives that are malicious, obscene, threatening, harassing,
intimidating or discriminatory and which are designed to harm any of the
foregoing. The foregoing restriction shall include, but not be limited to,
statements made, whether directly or indirectly, to or on social media, internet
websites, blogs and electronic bulletin boards, as well as statements to the
media, including writers, researchers, reporters, magazines, newspapers, book
publishers, television stations, radio stations, the motion picture industry,
public interest groups, and the publishing industry generally. In the event such
a communication is made to anyone, it will be considered a material breach of
the terms of this Agreement, and all commitments to make any payments under
Section 3.3(b) will be null and void. Additionally, in the event any such
communication materially damages the reputation of Employer, any Related Entity,
or their respective agents, officers, directors, or employees, the Employee will
be required to reimburse the Employer for any and all Severance Benefits made
under the terms of this Agreement. This provision is not intended to limit
Employee’s right to give non-malicious and truthful testimony should Employee be
subpoenaed to give such testimony, and the foregoing restrictions in this
Section 4.7 shall not apply with respect to Employee’s communication with
federal, state or local governmental agencies as may be legally required or
otherwise protected by law.

4.8 Agreement to Covenants. Each of the covenants of this Section 4 are given by
Employee as part of the consideration for this Agreement and as an inducement to
Employer to enter into this Agreement and accept the obligations hereunder.
Employee has had adequate time to consider these covenants and to consult with
an attorney or other advisor concerning them. Employee acknowledges that
Employee understands these covenants and agrees to them freely and voluntarily.

SECTION 5: MISCELLANEOUS.

5.1 Employee and Employer expressly understand and agree that Employer may at
its sole discretion assign this Agreement and transfer Employee’s employment to
another Related Entity (“Subsequent Employer”) as of, or at any time after, the
Effective Date, and no such assignment and transfer shall be deemed to be a
termination of employment for purposes of Section 3, or grounds for termination
for Employee Cause; provided, however, that, effective with such assignment and
transfer, all of Employer’s obligations hereunder shall be unchanged, assumed
by, and be binding upon, and all of Employer’s rights hereunder shall be
assigned to, such Subsequent Employer and the defined term “Employer” as used
herein shall thereafter refer to such Subsequent Employer. Employee expressly
consents to such assignment and transfer. Except for Employee’s title, as
applicable, and as otherwise provided in this Section 5.1, all of the terms and
conditions of this Agreement, including without limitation, Employee’s rights
and obligations, shall remain in full force and effect following any such
assignment and transfer of employment.

5.2 Except as otherwise required by law, any written notice hereunder shall be
deemed validly given, made or served (i) on the date on which it is delivered
personally, (ii) five business days after it shall have been sent by registered
or certified mail (receipt requested and

 

12



--------------------------------------------------------------------------------

postage prepaid), (iii) one business day after it is sent by overnight courier
(charges prepaid), or (iv) on the same business day when sent before 5:00 p.m.,
recipient’s time, and on the next business day when sent after 5:00 p.m.,
recipient’s time, by facsimile.

 

If to Employer, addressed to:   

Crestwood Operations LLC

700 Louisiana, Suite 2060

Houston, TX 77002

Facsimile: (832) 519-2200

Attention: Lead Director

Copy to:   

Crestwood Operations LLC

700 Louisiana, Suite 2060

Houston, TX 77002

Facsimile: (832) 519-2200

Attention: Senior Vice President and General Counsel

If to Employee:   

Robert G. Phillips

8 Crestwood Dr.

Houston, TX 77007

or to Employee’s last known personal address.

5.3 This Agreement shall be construed and enforced, and this Agreement and any
disputes or controversies related hereto shall be governed by, in all respects
in accordance with, the law of the State of Texas, without regard to principles
of conflicts of law that would apply the laws of any other jurisdiction, unless
preempted by federal law, in which case federal law shall govern.

5.4 No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.

5.5 It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed or re-written in a manner so as to permit its
enforceability under the applicable law to the fullest extent permitted by law.
In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.

5.6 It is the mutual intention of the parties to have the option to resolve any
dispute concerning this Agreement out of court. Accordingly, the parties agree
that either party may elect to have any such dispute submitted for resolution
through Employer’s Dispute Resolution Plan or, if no such plan is in place, then
pursuant to binding arbitration to be held in Harris

 

13



--------------------------------------------------------------------------------

County, Texas, in accordance with the employment arbitration rules (except as
modified below) of the American Arbitration Association and with the Expedited
Procedures thereof (collectively, the “Rules”); provided, however, that
Employer, on its own behalf and on behalf of any of the Related Entities, shall
be entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any breach, threatened breach, or the continuation of
any breach of the provisions of Sections 4 and 5 and Employee hereby consents
that such restraining order or injunction may be granted without the necessity
of Employer posting any bond. Each of the parties hereto agrees that arbitration
pursuant to this Section 5.6 shall be conducted by a single arbitrator selected
in accordance with the Rules; provided that such arbitrator shall be experienced
in deciding cases concerning the matter which is the subject of the dispute.
Each of the parties agrees that in any such arbitration that the award shall be
made in writing no more than 30 days following the end of the proceeding, that
the arbitration shall not be conducted as a class action, that the arbitration
award shall include factual findings or conclusions of law, and that no punitive
damages shall be awarded. Any award rendered by the arbitrator shall be final
and binding and judgment may be entered on it in any court of competent
jurisdiction. Each of the parties hereto agrees to treat as confidential the
results of any arbitration (including, without limitation, any findings of fact
and/or law made by the arbitrator) and not to disclose such results to any
unauthorized person. In any dispute related to a termination of Employee’s
employment pursuant to Section 3.2(a)(i), Employee shall only be permitted to
dispute or contest whether or not a determination of Employer Cause was made in
good faith by the Board. Employer shall bear all administrative fees and
expenses of the arbitration and unless the arbitrator directs otherwise, each
party shall bear its own counsel fees and expenses. Either party may appeal the
arbitration award and judgment thereon and, in actions seeking to vacate an
award, the standard of review to be applied to the arbitrator’s findings of fact
and conclusions of law will be the same as that applied by an appellate court
reviewing a decision of a trial court sitting without a jury.

5.7 This Agreement shall be binding upon and inure to the benefit of Employer,
its successors in interest, or any other person, association, or entity that may
hereafter acquire or succeed to all or substantially all of the business assets
of Employer by any means, whether indirectly or directly, and whether by
purchase, merger, consolidation, or otherwise. Employee’s rights and obligations
under this Agreement are personal and such rights, benefits, and obligations of
Employee shall not be voluntarily or involuntarily assigned, alienated, or
transferred, whether by operation of law or otherwise, without the prior written
consent of Employer, other than in the case of death or Permanent Disability of
Employee.

5.8 This Agreement and the other agreements and arrangements referred to in this
Agreement supersede and replace any previous agreements and discussions
pertaining to the subject matter covered herein. This Agreement and any Exhibit
hereto (collectively, the “Employment Documents”) constitute the entire
agreement of the parties with regard to the terms of Employee’s employment,
termination of employment and severance benefits, and contain all of the
covenants, promises, representations, warranties, and agreements between the
parties with respect to such matters. Each party to this Agreement acknowledges
that no representation, inducement, promise, or agreement, oral or written, has
been made by either party with respect to the foregoing matters that is not
embodied in the Employment Documents, and that no agreement, statement, or
promise relating to the employment of Employee by Employer that is not contained
in the Employment Documents shall be valid or binding. Any modification or
waiver of this Agreement will be effective only if it is in writing and signed
by each party whose rights hereunder are affected thereby.

 

14



--------------------------------------------------------------------------------

5.9 The parties recognize and acknowledge, and hereby expressly waive, any right
any of them may have to punitive damages.

5.10 Employee represents that Employee is fully competent to manage Employee’s
business affairs, has read this document carefully, understands all of its
contents, fully understands the final and binding effect of this Agreement, has
had the opportunity to consult with Employee’s attorney, and executes this
Agreement freely and voluntarily. Employee represents and acknowledges that in
executing this Agreement Employee does not rely and has not relied upon any
representation or statement not set forth herein made by Employer or the Board
or by any of their respective agents, representatives, or attorneys with regard
to the subject matter, basis, or effect of this Agreement or otherwise.

5.11 The parties to this Agreement hereby agree that no special relationship of
trust and reliance is, has been, or will be created by the provisions of this
Agreement or Employee’s employment arrangement.

5.12 This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement.

5.13 Employer may withhold from any compensation or benefits payable under this
Agreement all federal, state, city or other taxes as may be required pursuant to
any law or governmental regulation or ruling, as well as any other authorized
deduction or withholding. Furthermore, should Employee owe Employer or a Related
Entity any money at the time of termination of employment, Employee authorizes
and consents to Employer deducting the amount owed by Employee from compensation
otherwise owed Employee.

5.14 The provisions of this Section 5.14 shall apply solely to the extent that a
payment under this Agreement is subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

(a) General Suspension of Payments. If Employee is a “specified employee,” as
such term is defined within the meaning of Section 409A of the Code, any
payments or benefits payable or provided as a result of Employee’s termination
of employment that would otherwise be paid or provided prior to the first day of
the seventh month following such termination (other than due to death) shall
instead be paid or provided on the earlier of (i) the six months and one day
following Employee’s termination, (ii) the date of Employee’s death, or
(iii) any date that otherwise complies with Section 409A of the Code. In the
event that Employee is entitled to receive payments during the suspension period
provided under this Section, Employee shall receive the accumulated benefits
that would have been paid or provided under this Agreement within the suspension
period on the first payroll date next following the earliest day that would be
permitted under Section 409A of the Code. In the event of any delay in payment
under this provision, the deferred amount shall bear interest at the prime rate
(as stated in the Wall Street Journal) in effect on his termination date until
paid.

 

15



--------------------------------------------------------------------------------

(b) Release Payments. In the event that Employee is required to execute a
release to receive any payments from the Employer that constitute nonqualified
deferred compensation under Section 409A of the Code, payment of such amounts
shall not be made or commence until the sixtieth (60th) day following such
termination of employment. Any payments that are suspended during the sixty
(60) day period shall be paid on the date the first regular payroll is made
immediately following the end of such period.

(c) Reimbursement Payments. The following rules shall apply to payments of any
amounts under this Agreement that are treated as “reimbursement payments” under
Section 409A of the Code: (i) the amount of expenses eligible for reimbursement
in one calendar year shall not limit the available reimbursements for any other
calendar year (other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code); (ii) Employee shall
file a claim for all reimbursement payments not later than thirty (30) days
following the end of the calendar year during which the expenses were incurred,
(iii) the Employer shall make such reimbursement payments within thirty
(30) days following the date Employee delivers written notice of the expenses to
the Employer; and (iv) Employee’s right to such reimbursement payments shall not
be subject to liquidation or exchange for any other payment or benefit.

(d) Separation from Service. For purposes of this Agreement, any reference to
“termination” of Employee’s employment shall be interpreted consistent with the
meaning of the term “separation from service” in Section 409A(a)(2)(A)(i) of the
Code and no portion of the Severance Payments shall be paid to Employee prior to
the date such Employee incurs a separation from service under
Section 409A(a)(2)(A)(i) of the Code.

(e) Installment Payments. For purposes of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(including without limitation Treasury Regulations Section 1.409A-2(b)(2)(iii)),
all payments made under this Agreement (whether severance payments or otherwise)
will be treated as a right to receive a series of separate payments and,
accordingly, each installment payment under this Agreement will at all times be
considered a separate and distinct payment.

(f) PPACA. To the extent that any post-termination continuation of health or
medical coverage pursuant to this Agreement would violate either Section 105(h)
of the Code or the Patient Protection and Affordable Care Act of 2010 (“PPACA”)
and related regulations and guidance promulgated thereunder, the Employer may
reform this Agreement in such manner as is reasonably necessary to provide the
Employee with the intended benefit hereunder in a manner that complies with the
PPACA; provided, however, that such reformation shall not result in a violation
of Code Section 409A.

(g) General. Notwithstanding anything to the contrary in this Agreement, it is
intended that the severance benefits and other payments payable under this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-(b)(9) and this Agreement
will be construed to the greatest extent possible as consistent with those
provisions. The commencement of payment or provision of any payment or benefit
under this Agreement shall be deferred to the minimum extent necessary to
prevent the imposition of any excise taxes or penalties on the Employer or
Employee.

 

16



--------------------------------------------------------------------------------

5.15 The paragraph headings have been inserted for purposes of convenience and
shall not be used for interpretive purposes.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the Effective Date.

 

 

EMPLOYER

 

CRESTWOOD OPERATIONS LLC

    By:  

 

  Name:   Joel C. Lambert   Title:   Senior Vice President and General Counsel

 

EMPLOYEE

 

Name: Robert G. Phillips